Citation Nr: 0304103	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  00-13 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service-connection for left ear tinnitus.

2.  Entitlement to service-connection for dizziness.

3.  Entitlement to service-connection for residuals of a head 
injury (claimed as a skull condition).  

(The issue of entitlement to service-connection for left 
shoulder adhesive capsulitis, major, will be addressed in a 
separate decision).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.  He received a Combat Infantryman's Badge.  This case 
comes before the Board of Veterans' Appeals (the Board) on 
appeal from an August 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board remanded these issues in July 2001.  The requested 
development has been accomplished and the matter has been 
returned to the Board for further appellate review.  

The Board is undertaking additional development on claim of 
entitlement to service-connection for left shoulder adhesive 
capsulitis, major pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  Left ear tinnitus is not shown in service or after 
service.  

2.  The veteran has not been shown by competent medical 
evidence to currently suffer from dizziness, which can be 
related to his period of active duty.  

3.  Service medical records show that the veteran sustained a 
head injury.  

4.  The veteran has not been shown by competent medical 
evidence to have residuals of a head injury or a skull 
disorder.  


CONCLUSIONS OF LAW

1.  Left ear tinnitus was not incurred in or aggravated 
during active service and may not be presumed to have been 
incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113 
(2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R § 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2001).  

2.  Dizziness was not incurred in or aggravated by the 
veteran's active duty.  38 U.S.C. §§ 1101, 1110 (2002); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R 
§ 3.159); 38 C.F.R. §§ 3.102, 3.303 (2001).  

3.  A skull disorder was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C. §§ 1101, 1110 (2002); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R 
§ 3.159); 38 C.F.R. §§ 3.102, 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

The November 2001 and February 2002 RO letters informed the 
veteran of the evidence needed to substantiate the claims.  
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  38 U.S.C. 
§§ 5102, 5103A (2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R § 3.159(b)).  The veteran has not 
referenced any unobtained evidence that might aid the claim 
or that might be pertinent to the basis of the denial of the 
claim.  See 38 U.S.C. § 5103A (2002); 66 Fed. Reg. 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
He was afforded VA examinations in May and June of 1998.  See 
38 U.S.C. § 5103A (2002); 66 Fed. Reg. 45,631 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

Service-connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C. § 1110 (2002); 38 C.F.R. §§ 3.303, 3.304 
(2001).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001).  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  

A claim based on chronicity requires that (1) the chronic 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App 489 (1997).  
Although a layperson is not competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, a lay person is competent 
to testify as to observable symptoms.  See Falzone v. Brown, 
8 Vet. App. 398, 403 (1995); Espiritu v. Derwinski, 2 Vet.  
App. 492 (1992).  Notwithstanding a claimant's showing of 
post service symptomatology and in-service injury, competent 
medical expertise is required to make a medical diagnosis and 
relate the present diagnosis to service.  Summers v. Gober, 
225 F.3d 1293 (Fed. Cir. 2000).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as a an organic disease of the nervous system, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Left Ear Tinnitus 

The service medical records do not show that the veteran 
complained of or was seen for left ear tinnitus.  At the June 
1998 VA Ear Nose and Throat examination the veteran only 
reported right ear tinnitus but not left ear tinnitus.  The 
post service VA medical records do not show that the veteran 
complained of or was seen for left ear tinnitus.  

Left ear tinnitus was not shown to have been present in 
service.  The veteran's active duty ended in April 1969 and 
there is no medical evidence of left ear tinnitus after 
service.  The evidence does not show that left ear tinnitus 
was manifested in service or to a compensable degree within 
one year after the veteran's termination of service.  
Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim of service-connection for left 
ear tinnitus on a direct basis or presumptively under the 
provisions of 38 C.F.R. §§ 3.307, 3.309 (2001).  

Dizziness 

There must be medical evidence showing a cause-and-effect 
relationship between injuries in service and any current 
disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  The service 
medical records do not show that the veteran complained of or 
was seen for dizziness.  Although he sustained a head injury 
in service, he did not report dizziness at that time.  At the 
June 1998 VA examination the diagnoses included dizziness.  
However, the examiner commented that it was more due to 
orthostatic hypotension.  

Thus, inasmuch as there is no medical nexus evidence of 
record causally linking the veteran's dizziness to any in-
service disease or injury service-connection is not 
warranted.  See Boyer, 210 F.3d 1351, 1353 (Fed. Cir. 2000) 
("A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  See also 
Maggitt, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard, 13 Vet. App. 546, 
548 (2000); Collaro, 136 F.3d 1304, 1308 (Fed. Cir. 1998); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish he or she has that 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'"  
Citing Cuevas, 3 Vet. App. 542, 548 (1992).  The veteran, as 
a lay person, lacks the medical training and expertise to 
attribute his dizziness to service.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

As the preponderance of the evidence is against the claim, 
there is no doubt to be resolved.  38 U.S.C. § 5107(b); 38 
C.F.R. § 4.3; Alemany, 9 Vet. App. 518, 519 (1996); Gilbert, 
1 Vet. App. 49, 55 (1990).

Residuals of a Head Injury or Skull Disorder 

Upon consideration of all the evidence of record, the Board 
finds that the veteran does not have any residuals of a head 
injury or a skull disorder.  Service medical records show 
that the veteran sustained a head injury in May 1968.  On 
examination there were superficial abrasions about the head.  
The veteran was conscious and in no acute distress.  X-ray of 
the skull revealed no fracture.  The diagnosis was blunt 
trauma about the head.  At the June 1998 VA examination the 
veteran's skull was intact and there was no fracture or any 
other abnormalities of the skull.  The April 1999 CT scan of 
the veteran's head was normal.  

In the absence of proof of a present disability there is no 
basis on which to grant service-connection.  See Degmetich v. 
Brown, 104 F.3d 1328 (1997) (interpreting 38 U.S.C. § 1131 as 
requiring the existence of a present disability for VA 
compensation purposes); see also Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (in the absence of proof of present disability 
there can be no valid claim).  

Accordingly, as there is no competent medical evidence 
establishing that the veteran currently has residuals of a 
head shoulder injury or a skull disorder his claim must be 
denied.  In reaching this decision the Board considered the 
benefit- of-the-doubt rule, but since the preponderance of 
the evidence is against the veteran's claim, this doctrine 
does not apply.  38 U.S.C. § 5107(b).  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Service-connection for left ear tinnitus is denied.

Service-connection for dizziness is denied.

Service-connection for residuals of a head injury, to include 
a skull disorder, is denied.  


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

